Exhibit 10.1

 

WAIVER

 

 

The undersigned identified below is the investment manager (the “Investment
Manager”) for  the holder, Odyssey America Reinsurance Corporation, (the
“Holder”) of 3.75% Convertible Senior Notes due 2011 (the “Senior Notes”) issued
by Overstock.com, Inc., a Delaware corporation (the “Company”).

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Investment Manager hereby waives, on behalf of the
Holder and its insurance subsidiaries, any right it may have under Section
3.7(a) of the Indenture dated November 23, 2004 governing the Senior Notes (the
“Indenture”) to require the Company to repurchase any Senior Notes then held by
Holder or any of its subsidiaries, or to otherwise make any payment to the
Holder or any insurance subsidiary of the Holder pursuant to any Senior Notes
then held by it or any of its insurance subsidiaries, as a result of, or in
connection with, the occurrence of any “Fundamental Change” as defined in
Section 3.7(a) of the Indenture, to the extent that such Fundamental Change
results solely from the acquisition by Patrick Byrne (“Patrick”) and/or John
Byrne (“John”) and/or immediate members of the Byrne family and/or wholly-owned
affiliates of Patrick or John (collectively, with Patrick and John, the “Byrne
Family”) of additional shares of the Company’s common stock or the ownership by
any or all of them of a number of shares sufficient to constitute a “Fundamental
Change” for purposes of the Indenture (the “Byrne Acquisition Fundamental
Change”). Notwithstanding the foregoing, this Waiver shall be null and void to
the extent that: (1) John is no longer a director of the Company; (2) Patrick is
no longer an executive officer of the Company; (3) the individual or aggregate
effect of the aforementioned Byrne Family acquisitions constitute a going
private transaction; (4) the Company is delisted from Nasdaq; (5) the Company’s
common stock becomes subject to any cease trade, halt or freeze order that lasts
for more than one trading day; or (6) two years have passed from the date
hereof.

 

As partial consideration for the execution and delivery of this Waiver by the
Holder, the Company hereby agrees to (a) pay Holder $50,000 and (b) notify
promptly the Holder and any other holder of the Senior Notes who executes a
substantially similar waiver of any new offering of securities issued by the
Company to the extent it can do so without violating any law, rule or regulation
and without unreasonably jeopardizing the success of any planned transaction;
provided, however, that the obligation set forth in clause (b) expires on the
earlier of (i) the nullification of this Waiver; (ii) the closing of such
offering, (iii) expiry of the term of the Senior Notes, and (iv) the date on
which Holder no longer holds at least $10 million aggregate principal amount of
the Senior Notes.

 

The Company agrees that this Waiver herein shall within one business day be
disclosed to the public by the Company filing a Form 8-K with the Securities and
Exchange Commission with this Waiver as an exhibit thereto.

 

--------------------------------------------------------------------------------


 

By his execution below, Patrick hereby confirms that (1) he has no current
intention to acquire any number of shares of common stock of the Company or
otherwise take any action that would result in the occurrence of the Byrne
Acquisition Fundamental Change and (2) he has no knowledge of any current
intention on the part of any member of the Byrne Family to acquire any number of
shares of common stock of the Company.

 

 

Holder:  HAMBLIN WATSA INVESTMENT COUNSEL LTD., in its capacity as investment
manager for Odyssey America Reinsurance Corporation

 

 

By:

/s/ Paul Rivett

 

Name:

Paul Rivett

 

Title:

Vice President

 

Dated:

April 3, 2006

 

 

 

 

The Company: OVERSTOCK.COM, INC.

 

 

 

 

By:

/s/ Patrick M. Byrne

 

Name:

Patrick M. Byrne

 

Title:

President

 

Dated:

April 3, 2006

 

 

 

 

 

 

 

 

 

 

PATRICK M. BYRNE

 

 

 

 

/s/ Patrick M. Byrne

 

Dated: 

April 3, 2006

 

 

 

2

--------------------------------------------------------------------------------